WILLIAMS, J.
The judgment and order should be modified as hereinafter indicated, and, as modified, affirmed, without costs to either party.
The defendant was organized in March, 1902, and is engaged in the business of quarrying and selling Medina sandstone from quarries in the plaintiff town, and is, and since its organization has been, the owner in fee simple of a large tract of land in said town, in and upon which are valuable deposits of the sandstone before referred to. Extending across this tract of land in an easterly and westerly direction is a highway of said town, four rods wide. The defendant is the owner of this land, within the limits of the highway, in fee simple, subject only to the public easement for-highway purposes. -The stone under the highway lies from 10 to 12 feet below the surface of the ground, and is from 12 to 20 feet in thickness. In order to remove the stone, it will be necessary to excavate from 32 to 40 feet below the surface of the ground. The length of the quarry along the highway is about 800 feet. The highway is in the country, and not used by a great . many people. Former owners of the quarry had excavated into some part of the highway, and there is no doubt that the defendant intended -to continue the excavation further across the highway, constructing *531temporarily a road for public travel outside the limits of the highway as laid out and theretofore used.
This action was commenced to restrain such interference with the highway, and resulted in the judgment appealed from, which provided:
“That the defendant be perpetually enjoined and restrained from digging or making any excavations in or obstructing the highway in any manner; provided, however, that the defendant shall have the right to quarry out the stone underneath the said highway, but while doing so it must maintain the same open to the passage of the public, and unobstructed to the full width of the highway, and keep the same in a safe and passable condition, and not interfere with the free and uninterrupted use of said highway for public travel, or the working and control of said highway by the highway commissioner of said town.’’
After the entry of the judgment the defendant made a motion, at a Special Term held by the justice who tried and decided the case, to modify the judgment so as to permit a practical quarrying of the stone under the highway, but the motion was denied. The appeals are from the judgment and this order.
It cannot be denied that the defendant has a legal right to quarry and take the stone from under the highway. It has the fee to the land within the limits of the highway, and may remove the stone. The pub-lic has a legal right to use the land for highway purposes, and this right must not be unnecessarily interfered with by the defendant in quarrying and taking out its stone. So far the parties do not disagree, and no authorities need therefore be cited to sustain the proposition. The only question in dispute is as to the manner in which the quarrying may be done so as to protect defendant’s property rights and enable it to remove the stone, and yet not unnecessarily interfere with the public use of the land for highway purposes. The plaintiff’s claim is expressed in the terms of the judgment made by the court, but the injunction provided for by such judgment, instead of regulating the doing of the work so as to protect the public rights in the highway, practically prohibits the quarrying of the stone entirely. It provides for a perpetual injunction against any excavation in or obstruction of the highway in any manner, and then permits the quarrying of the stone, provided that, while the work is being done, the highway is maintained open and unobstructed to its full width, and there is no interference with its uninterrupted use for public travel or work or control by the commissioner. It is quite apparent that the quarrying cannot be done without some obstruction and interference with the highway in some part of its width of four rods. The highway is in the country, is little traveled, and there is no reason why it should be kept open to its full width while the quarrying is going on, or, if bridged, why the bridge should be four rods wide. Much the safer and better way to take care of the travel while the quarrying is being done would be to build a road south of and adjacent to the highway, and use that. The defendant would have to prepare and keep such road in good condition. Very likely the commissioner cannot be compelled to permit such a temporary change in the roads, but if he would do so it would simplify matters very materially. In case of his refusal to accept such temporary road, the defendant should only be required, while quarrying, to keep a passageway open within the limits of the highway upon the surface of the ground, or *532iby bridges of width sufficient to enable teams to pass each other thereon, and keep it in good repair. It could not reasonably be required to keep this passage on the ground open four rods wide, or to bridge the highway to its full width of four rods. Provision should also be made for protecting the town against loss growing out of injuries to persons and property by reason of the temporary obstruction and interference with the highway and public travel thereon while the quarrying is being done, and also for its restoration. There should be a bond.given for this purpose in sufficient penalty and with adequate sureties. The quarrying should also be completed within a reasonable time after it is begun, so that the obstruction and interference with the highway and travel thereon may be temporary and in no way permanent. Such temporary interference with highways, even in villages and cities, is frequently permitted, and, indeed, is never refused in the interests of public improvement and private enterprise, and we see no reason why the defendant should not be permitted to quarry the stone under this highway, so as to reap the benefit derived from the sale thereof, and to enable the public to have the use of the stone. Some inconvenience will be suffered by the public, but, making that as small as possible and protecting the town from loss, we should permit the quarrying to be done.
The judgment and order appealed from should be so far modified as to permit the defendant to quarry its stone from the highway upon the conditions referred to above, and, as modified, affirmed, without costs to either party of these appeals. The form of the order to be settled before Justice WILLIAMS upon notice of five days.
■ MCLENNAN, P. J., and SPRING and HISCOCK, JJ., concur.